Citation Nr: 1031905	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-11 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from January 1969 to January 
1973.  

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana 
(RO), which denied the benefit sought on appeal.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of that hearing is in the claims file.  


FINDING OF FACT

The competent medical evidence does not show that the Veteran's 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the RO sent the Veteran a duty to assist letter in May 2007 
that did not satisfy the VCAA duty to notify.  Although the 
letter was sent to the appellant prior to the initial AOJ 
decision in this matter, it did not fully address all necessary 
notice elements.  It did not inform the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
The letter also failed to provide the criteria for assignment of 
an effective date and disability rating in the event of award of 
the benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is 
presumed prejudicial, and that once an error is identified as to 
any of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the appellant.  
The Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's uniquely 
pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless VA 
can show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a benefit 
could not have been awarded as a matter of law.  Although not 
specifically discussed by the court, some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated that 
he or she has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Veteran had actual knowledge of all necessary notice elements.  A 
January 2006 VCAA letter, for a claim for TDIU denied in an April 
2006 rating decision, informed the Veteran of all necessary 
notice elements.  It informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  A March 2006 
letter provided the criteria for assignment of an effective date 
and disability rating in the event of award of the benefit 
sought.  See Dingess, supra; 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In addition, during the pendency of the current appeal, a 
February 2009 statement of the case informed the Veteran of all 
necessary notice elements.  It informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence. 

Finally, the Veteran has been represented by a service 
organization throughout the claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (appellant's representation by counsel "is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by any notice error").

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the May 2010 hearing before the undersigned Veterans Law 
Judge.  

The appellant has not been afforded a VA medical examination.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration.  In pertinent part, these four factors include: 
(a) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; and (b) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

In this case, a medical examination is not required because the 
evidence of record shows that the Veteran is employable, and 
includes no competent medical evidence that he is unemployable.  
Thus, there is sufficient competent medical evidence of record to 
make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Analysis

The Veteran asserts that he is entitled to a TDIU because his 
service-connected disabilities prevent him from working in his 
job as a roofer.  He asserts that he has not worked as a roofer 
since 1986.

A TDIU rating may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  
Where these percentage requirements are not met, entitlement to 
the benefit on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history. 38 C.F.R. §§ 3.321(b), 
4.16(b) (2009).  In determining whether the veteran is entitled 
to a TDIU rating, neither non-service-connected disabilities or 
advancing age may be considered.  38 C.F.R. § 4.19 (2009).

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that the 
veteran can perform work.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for a TDIU.  The evidence shows that the Veteran has not been 
unemployed since 1986, and is able to secure or follow a 
substantially gainful occupation.

The Veteran is service-connected for PTSD, evaluated as 50 
percent disabling; residuals, resection of 16 inches of small 
intestines and hepatic flexure with retained foreign bodies, 
evaluated as 40 percent disabling; residuals, gun-shot wound, 
left iliac crest, with multiple retained foreign bodies, 
evaluated as 20 percent disabling; residuals, gun-shot wound, 
Muscle Group XIX, evaluated as 10 percent disabling; perforated 
left eardrum with slight discharge, evaluated as 10 percent 
disabling; residual scars, resection of 16 inches of small 
intestines and hepatic flexure with retained foreign bodies, 
evaluated as 10 percent disabling; and bilateral hearing loss, 
evaluated as noncompensable.  The combined evaluation is 80 
percent.  

The Veteran's combined evaluation of 80 percent satisfies the 
initial, basic schedular requirement for consideration of a TDIU 
rating.  38 C.F.R. § 4.16(a).

However, there are no employment records indicating that any of 
the Veteran's service-connected disabilities prevent him from 
securing or following a substantially gainful occupation.  

The Board observes that documentation in the Veteran's claims 
file reflects that VA has attempted to obtain records from the 
Social Security Administration (SSA).  In April 2009 
correspondence, SSA informed VA that the Veteran's medical 
records had been destroyed.  The Board observes that a VA 
treatment record dated in March 2007 reflects that the Veteran's 
sole reported income was VA compensation.  The Board finds that 
this treatment record is probative evidence that the Veteran does 
not receive SSA benefits.  

The Board also observes that there are no medical records 
indicating that the Veteran's service-connected disabilities 
prevent him from securing or following a substantially gainful 
occupation.  The report of a July 2007 VA PTSD examination 
provides an Axis I diagnosis of PTSD, chronic, and heroin 
dependence.  The report does not describe the Veteran as 
unemployable due to his PTSD or any other service-connected 
disabilities.  

The Board acknowledges that the report gives the Veteran a Global 
Assessment of Functioning (GAF) score of 45.  By definition, the 
GAF scale considers psychological, social and occupational 
functioning on a hypothetical continuum of mental health-illness, 
and does not include impairment in functioning due to physical 
(or environmental) limitations.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 
4.125 (2009).

According to the GAF Scale, a score between 41 and 50 represents 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job) (emphasis in original).  DSM-IV at 
32; 38 C.F.R. § 4.125.

Even when the Veteran's GAF score of 45 is attributed solely to 
manifestations of PTSD, as such has not been clinically 
attributed to his non-service-connected heroin dependence, the 
Board finds that the score does not support the Veteran's claim 
for a TDIU.  Rather, the Board finds that the GAF score is 
consistent with the schedular evaluation for his PTSD, which 
contemplates impairment in his employability.

In fact, the only evidence in the record supporting the Veteran's 
claim consists of his own assertions that his service-connected 
disabilities prevent employment, and have done so since 1986.  He 
has made various such statements at numerous times while seeking 
VA treatment, in correspondence to VA, and during the May 2010 
hearing.  On a December 2008 VA Form 21-8940 in support of his 
claim, he stated that he had last worked in 1985.  

However, the Board finds that the Veteran's own testimony on this 
point is contradictory.  The Board has no reason to doubt that at 
certain times since 1986, the Veteran may have been unemployed as 
he reported.  However, the Veteran's own testimony also makes it 
clear that at various times since 1986 he was employed.  

For example, VA treatment records show that at various times in 
2000, the Veteran was dressed for work and/or noted to be 
working, and once was late to an appointment due to work.  In May 
and August 2001, the Veteran reported that he was employed.  In 
January 2004, he reported having hurt his hand with a roofing 
knife at work.  In January 2007, the Veteran was noted to have 
increased low back pain after working with sheetrock the day 
before.  A February 2007 treatment report relates that the 
Veteran continued to work in the construction field.  A January 
2008 treatment report notes that he was employed as a roofer.  

This evidence of actual employment, consisting of the Veteran's 
own reported employment history he gave while seeking medical 
care, shows that the Veteran's testimony as to an inability to 
work since 1986 is simply not credible.  It also weighs against 
entitlement to a TDIU, as it shows that he was employed as 
recently as in 2008.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny the veteran's claim for 
total rating based on individual unemployability without 
producing evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  In this case, the VA treatment records 
cited above show that the Veteran has not been unemployed since 
1986, and continues to employed.

The Board has also considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from Bowling.  
In Bowling, according to the Court, there was, at least, a 
plausible basis in the record for a conclusion that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to a service connected disability.   In the 
present case, the record contains no plausible evidence that the 
Veteran is unable to secure and follow a substantially gainful 
occupation due to service-connected disability.  Indeed, the 
evidence of record suggests the exact opposite.  

In sum, the weight of the credible evidence demonstrates that the 
Veteran is not entitled to a TDIU rating.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

A TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


